Citation Nr: 0939814	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1949 to June 1950 and from September 1950 to April 1952.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO) that found that prior final March 2003 and June 2003 
rating decisions did not contain clear and unmistakable error 
(CUE).  In January 2008, the Board granted the Veteran's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age.

As noted, these claims were originally based on allegations 
that there was CUE in final March and June 2003 rating 
decisions that, in pertinent part, denied service connection 
for hypertension, bilateral hearing loss, and tinnitus, and 
denied TDIU.  However, in July 2007, the Veteran submitted a 
June 2007 record from the Navy Personnel Command (NPC) 
entitled Transmittal of and/or Entitlement to Awards.  This 
document states that a review of the Veteran's military 
records revealed that he was entitled to receive several 
medals and ribbons, including the Combat Action Ribbon.  
Under 38 C.F.R. § 3.156(c) "at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim" on 
the merits de novo.  As receipt of the Combat Action Ribbon 
denotes that the Veteran engaged in combat with the enemy and 
entitles him to relaxed evidentiary standards under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), his claims 
must be reconsidered based on this evidence under 38 C.F.R. 
§  3.156(c).  Receipt of this service department evidence 
essentially renders the CUE claims moot and any decision made 
as a result of this new evidence will subsume the March 2003 
and June 2003 decisions.  The Veteran is not prejudiced by 
the Board affording him a broader (and more liberal) scope of 
review in considering his claims de novo.  The issues have 
been characterized accordingly.

Regarding the matter of the rating for PTSD, a February 2008 
rating decision implemented a February 2008 Board award of 
service connection, and assigned a 30 percent rating, for 
such disability.  In September 2008, the Veteran submitted a 
notice of disagreement (NOD) as to the rating assigned.  No 
SOC has been issued with respect to that matter.  Thus, a 
remand for issuance of an SOC is necessary.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.

A December 2007 Informal Hearing Presentation from the 
Veteran's representative raises the issue of whether there 
was CUE in a September 1957 rating decision that reduced the 
rating for service-connected hepatitis.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

The issues of entitlement to TDIU and to a higher rating for 
PTSD are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be 
notified if any action on his part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's awards and decorations include the Combat 
Action Ribbon.

2.  The Veteran's hypertension is causally related to his 
PTSD.

3.  The Veteran's bilateral hearing loss is related to noise 
trauma in service.

4.  The Veteran's tinnitus is related to noise trauma in 
service.

CONCLUSIONS OF LAW

1.  Service connection for hypertension as secondary to 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  Resolving doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Resolving doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As 
this decision grants the benefits sought, there is no reason 
to belabor the impact of the VCAA on the matters.  Any notice 
error or duty to assist omission is harmless.  

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as sensorineural hearing 
loss (SNHL) (as an organic disease of the nervous system) and 
hypertension, service connection may be granted on a 
presumptive basis if the disease becomes manifest to a 
compensable degree within a specified period of time 
following separation from service (one year for SNHL and 
hypertension) .  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for hypertension

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
	
	38 C.F.R. § 3.310 was amended effective October 10, 2006.  
Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), any increase 
in severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim prior to the effective date of the regulatory change, 
the amendment does not apply to the current claim. 

The Veteran contends that his hypertension was caused by or 
aggravated by his service connected PTSD.  The Board notes 
that, despite the Veteran's statements indicating that he has 
had high blood pressure since his discharge from service in 
1952, hypertension was not diagnosed in service or at any 
time soon thereafter.  Notably clinical evaluation on his 
service separation examination in April 1952 revealed 
"normal" heart and vascular system, and his blood pressure 
was 120/80.  He did not make any complaints pertaining to 
hypertension on September 1952 VA examination.  An August 
1957 VA examination found blood pressure of 112/60. 

A VA outpatient treatment record dated in May 2000 notes the 
Veteran had a one and one-half year history of elevated blood 
pressure, and that he was taking Diazide.  He has continued 
to regularly seek VA treatment for his hypertension.  

As the Veteran has established service connection for PTSD, 
the Board will address his contention that his hypertension 
was caused by the PTSD.  In assessing the probative value of 
his assertions, the Board notes that hypertension is not a 
type of disorder for which a layperson can provide competent 
evidence regarding diagnosis or etiology.  

Competent (medical) evidence of record suggests there indeed 
is a causal connection between the Veteran's service-
connected PTSD and his hypertension.  Specifically, a 
November 2008 VA medical examiner opined that it was "as 
likely as not" that the Veteran's hypertension is related to 
his PTSD.  A February 2009 addendum to that examination 
report clarified that it is as likely as not that the 
hypertension was "caused by (proximately due to) his service 
connected post traumatic stress disorder."  Further, the 
Board finds no adequate basis to reject the competent medical 
opinion of record, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Accordingly, the Board finds that the evidence supports a 
finding of service connection for hypertension as secondary 
to the Veteran's service connected PTSD.

Service connection for bilateral hearing loss and tinnitus

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because such disabilities 
are related to noise trauma in service.  As he was awarded a 
Combat Action Ribbon, and his MOS during his service in Korea 
was rifleman, it may be assumed that he experienced noise 
trauma associated with combat. 

In support of his claims the Veteran submitted private 
medical opinions from audiologist D. G. dated in August 2001 
and February 2003 that indicate he has moderately severe high 
frequency hearing loss, and that he reported experiencing 
tinnitus bilaterally.  D. G. also states that the Veteran's 
hearing loss is consistent with noise induced hearing loss 
and that his exposure to loud noise in the military "may 
have contributed to his present hearing loss."  In addition, 
a VA outpatient treatment record dated in April 2001 noted 
that the Veteran had tinnitus since service and that 
"[f]iring howitzers probably related."

The evidence weighing against the claims includes a November 
2008 VA audiological examination which found puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
80
LEFT
15
10
15
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
audiologist reviewed the claims folders and concluded that it 
was less likely than not that hearing impairment and tinnitus 
were caused by or a result of noise exposure in service 
because the Veteran was not exposed to significant noise 
while in service.  An ear nose and throat (ENT) physician who 
also examined the Veteran in November 2008 found that it 
would be mere speculation to relate his hearing loss and 
tinnitus to acoustic trauma in service.  The examiner did 
find that the Veteran had intermittent noise exposure in 
service and that "due to his noise exposure the Veteran may 
have had some noise induced hearing loss".  Still, that 
examiner found the Veteran's hearing loss "most likely 
related to . . . aging."

Given that the private medical opinions and VA outpatient 
treatment record supporting the Veteran's claim are based on 
an accurate history which includes his  exposure to noise 
trauma in service, and that the VA medical opinions against 
his claim fail to concede the Veteran was exposed to any 
significant noise trauma in service and (in the case of the 
ENT specialist) are equivocal, the Board finds that the 
evidence is at least in equipoise on the question of whether 
the Veteran's bilateral hearing loss and tinnitus were 
incurred in service.  Under the statute and regulation 
governing in such circumstance, the remaining doubt must be 
resolved in the Veteran's favor, and the claims must be 
allowed.  See 38 U.S.C.A. § 75107(b); 38 C.F.R. § 3.102..  
Accordingly, service connection for bilateral hearing loss 
and tinnitus is warranted.


ORDER

Secondary service connection for hypertension is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's claim seeking TDIU is inextricably intertwined 
with the service connection claims addressed herein.  As 
service connection is granted for these disabilities, the 
impact of the disabilities on the Veteran's employability 
must be considered.  Hence, adjudication of the TDIU claim 
must be deferred pending implementation of the award of 
service connection for hypertension, bilateral hearing loss, 
and tinnitus.

Further, the November 2008 VA cardiology examination report 
concluded that the Veteran "is unemployable and would 
qualify for total disability rating based on individual 
unemployability."  However, that conclusion was based on 
service-connected disabilities as well as the Veteran's 
advanced age and his nonservice-connected disabilities like 
his status post back surgeries.  The adjudication of TDIU 
benefits does not include considerations of age or 
nonservice-connected disabilities.  38 C.F.R. § 4.16.  
Accordingly, another VA medical opinion is necessary.

As was noted in the introduction, a February 2008 rating 
decision implemented the Board's award of service connection 
for PTSD, and assigned a 30 percent rating for such 
disability.  In September 2008 the Veteran filed an NOD to 
the PTSD claim.  No SOC has been issued addressing the 
matter.  In accordance with 38 C.F.R. § 19.26, unless a 
timely NOD has been resolved by a grant of benefits or the 
NOD is withdrawn, VA must prepare an SOC.  Thus, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); VAOPGCPREC 16-92.  However, the issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for an examination of the 
Veteran by a physician to assess the 
combined impact his service connected 
disabilities (PTSD, hypertension, hearing 
loss, tinnitus, hemorrhoids, and 
hepatitis) alone (i.e., without 
consideration of nonservice connected 
disabilities or age), have on his ability 
to maintain employment.  The Veteran's 
claims files, to include this remand, must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
elicit from the Veteran his complete 
employment history, specifically comment 
on the types of employment that would be 
precluded by the combined effects of the 
service connected disabilities, and opine 
whether the service connected disabilities 
render the Veteran incapable of 
participating in any gainful employment 
consistent with his education and 
experience.  The examiner must explain the 
rationale for all opinions given.

2.  The RO should then re-adjudicate the 
claim of TDIU in light of all evidence 
added to the record and the award of 
service connection for hypertension, 
bilateral hearing loss, and tinnitus.  If 
TDIU remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

3.  The RO should issue an SOC that 
addresses the matter of the rating for 
PTSD.  The Veteran should be informed 
that, under 38 C.F.R. § 20.302, he has 60 
days from the date of mailing of the SOC 
to file a substantive appeal or a request 
for an extension of time to do so.  
Thereafter, if a substantive appeal is 
filed, this matter should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


